NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOSE W. LINARES-ROSADO,
Petitioner,
v.
MERIT SYSTEMS PROTECTION BOARD,_
Resp0ndent.
2011-3003
Petition for review of the Merit Systems Pr0tection
Board in case r1o. NY3443080345-B-1.
ON MOTION
ORDER
The United States Posta1 Service moves to reform the
official caption to designate the Merit Systerns Protection
Board as the respondent J0se W. Linares-Rosado op-
poses and submits replies The Posta1 Service replies.
Upon consideration thereof,
IT IS ORDERED THATZ
(1) The motion is granted The revised official cap-
tion is reflected above

LINARES-ROSADO V. MSPB
CC.
S
2
(2) The Board should calculate the due date for its
brief from the date of filing of this order.
FOR THE COURT
 2 1  /s/ Jan Horba1y
Date J an Horba1y
Jose W. Linares-Rosado
Katy M. Bartelma, Esq.
C1erk
Stephanie Conley, Esq. nl-£B
u.s. comer or
ms FEnznAi'¢5'§~‘¢'n’i1F°"
JAN 21 2011
JAN |'WR~BALY
CLERK